Citation Nr: 0728853	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
30 percent for a right ear scar. 

3.  Entitlement to an increased initial disability rating for 
headaches, rated as noncompensable (0 percent disabling) from 
April 14, 2003 to March 28, 2006, and as 10 percent disabling 
as of March 28, 2006.

4.  Entitlement to an initial compensable disability rating 
for a generalized anxiety disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1965.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The veteran requested a personal hearing at the RO.  However, 
he subsequently cancelled that hearing on the day it was 
scheduled in July 2004.    


FINDINGS OF FACT

1.  The veteran consistently has Level I hearing loss in the 
left ear and no greater than Level IV hearing loss in the 
right ear.  

2.  With respect to the veteran's right ear scar, the 
evidence of record demonstrates visible loss of tissue with 
asymmetry of one pair of features (the ears), and at most 
three characteristics of disfigurement.  

3.  From April 14, 2003 to September 7, 2004, the veteran 
experienced headaches that were non-prostrating.  

4.  As of September 7, 2004, the veteran's headaches were 
described as daily, prostrating, and severe, but the evidence 
still does not demonstrate that the veteran's headaches are 
productive of severe economic adaptability.   

5.  The veteran's generalized anxiety disorder does not 
demonstrate occupational and social impairment with reduced 
reliability and productivity, but does cause occupational and 
social impairment with occasional and intermittent 
difficulties.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006).

2.  The criteria for an initial disability rating greater 
than 30 percent for a right ear scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Codes 7800 (2006).  

3.  Prior to September 7, 2004, the criteria for an initial 
compensable rating for headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8100 (2006).  

4.  As of September 7, 2004, the criteria for an initial 30 
percent rating, but no greater, for headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8100 (2006).    

5.  The criteria for an initial disability rating of 30 
percent, but no greater, for generalized anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

The hearing loss issue on appeal arises from a claim for an 
increased rating received in January 2001.  As a result, only 
the present level of disability is the primary concern for 
that issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI (2006).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII 
(2006); See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).
 
In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in May 2001.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
40
40
40
LEFT

15
15
10
10

The average puretone threshold was 41 in the right ear and 13 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 100 
percent in the left ear.  In this case, applying the results 
from the May 2001 VA examination to Table VI yields a Roman 
numeral value of I for both the right and left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is still evaluated as noncompensable (0 percent 
disabling).  

VA audiology evaluations and consults dated in December 2000, 
October 2001, April 2003, and August 2003 yielded similar 
results with a Roman numeral value of I for both the right 
and left ear, reflecting only a noncompensable rating.    
    
The veteran was afforded another VA audiology examination in 
July 2003.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

60
40
45
40
LEFT

15
15
10
15

The average puretone threshold was 46 in the right ear and 14 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 100 
percent in the left ear.  Applying the results from the July 
2003 VA audiology examination Table VI yields a Roman numeral 
value of II for the right ear and I for the left ear.  A 
subsequent August 2004 VA audiology examination reflects 
similar results.  Applying these values to Table VII, the 
Board finds that the veteran's bilateral hearing loss is 
still evaluated as noncompensable.    

Finally, the veteran was afforded another VA audiology 
examination in March 2006.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

75
60
45
40
LEFT

20
15
10
15

The average puretone threshold was 55 in the right ear and 15 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and 100 
percent in the left ear.  The results were interpreted as 
showing mild to severe mixed type hearing loss in the right 
ear and normal hearing in the left ear.  

Applying the results from this VA audiology examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and I for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's bilateral hearing loss is 
still evaluated as noncompensable.    

The Board acknowledges that the veteran also has had numerous 
audiological conditions associated with his hearing loss 
including tinnitus, otitis media, otitis externa, and a right 
ear deformity with a scar.  In that regard, he is service-
connected for many of the conditions associated with his 
auditory problems.  He has undergone four surgeries for his 
right ear, the most recent being in 2003 for a tympanoplasty.  
Unfortunately, the veteran also developed facial palsy after 
the last surgery, for which he is also service connected for.  
Although these conditions are all significant, it is 
important for the veteran to understand that assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited above.  

The veteran also underwent testing at a private audiology 
clinic in December 2002.  However, this report only consists 
of graphic representations of hearing test results without 
interpretation as to the exact puretone thresholds found.  
Consequently, the results of these tests are unclear, and as 
such, are less probative in light of the mechanical 
application required by the rating schedule.  In any event, 
the results do not appear inconsistent with the results of 
the VA audiology tests discussed above.  Further, speech 
discrimination ability was 100 percent in each ear.  

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the veteran's bilateral 
hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results 
do not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  
  
For the remainder of the increased rating claims, the veteran 
has appealed the original September 2003 rating decision that 
granted service for his right ear scar, headaches, and 
generalized anxiety disorder.  This requires consideration of 
the entire time period involved from the effective date of 
the original grant of service connection (April 14, 2003), 
and contemplates "staged ratings" when warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The veteran's right ear scar, located behind the right ear 
auricle, is the result of the four surgeries the veteran has 
undergone for his right ear.  This disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 7800, 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 
(2006).  

The Board notes VA promulgated new regulations for evaluating 
disability from skin disorders, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  In any event, the veteran's 
original claim for service connection was received in April 
2003, after the effective date of the amendments.  Hence, 
only the current regulations are applicable.

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: (1) scar 5 or 
more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

A 30 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is awarded for disability with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.

As the veteran is already in receipt of a 30 percent rating 
for his right ear scar, consideration of Diagnostic Codes 
7802, 7803, 7804 is not warranted as these codes only provide 
for a 10 percent rating.  In addition, there is no evidence 
or allegation by the veteran of limitation of function as a 
result of the scar, such that Diagnostic Code 7805 is not for 
consideration.  

Finally, the Board has also considered Diagnostic Code 7801 
for deep scars or scars that cause limited motion.  In this 
regard, although the March 2006 VA skin examiner noted that 
the right ear scar was deep, the evidence does not show that 
the area of scar exceeds 144 square inches (929 sq. cm.), 
which is required for consideration of a higher 40 percent 
rating under that diagnostic code.  38 C.F.R. § 4.118.  
Therefore, the Board will continue to evaluate the right ear 
scar disability under Diagnostic Code 7800.   See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  
  
The evidence of record does not support a higher rating under 
Diagnostic Code 7800.  Specifically, the veteran underwent VA 
skin examinations in August 2003 and March 2006.  The 
veteran's right ear scar had visible tissue loss with 
asymmetry of one paired set of features - his ears, 
indicative of only a 30 percent rating.  In addition, the 
August 2003 examiner only noted the following three 
characteristics of disfigurement:  the scar was 2.0 cm. wide, 
adherent to the underlying tissue, and was depressed on 
palpation.  There was no evidence that the scar was beyond 
13cm. in length or unstable.  Although the scar had an 
irregular texture, loss of color, and underlying soft tissue 
loss, none of these were present in an area exceeding 39 sq. 
cm., which is required in order to be considered a 
characteristic of disfigurement.

In fact, by the time of the March 2006 VA examination, the 
veteran's right ear scar improved such that at most only two 
characteristics of disfigurement were present.  

Overall, the Board must find that both VA skin examinations 
and post-service medical records provide evidence against an 
increased rating for the veteran's right ear scar.  The Board 
adds that it does not find that the veteran's right ear scar 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating beyond 30 percent for a right ear scar.  
38 C.F.R. § 4.3.  The appeal is denied.      

The Board now turns to the veteran's claim for an increased 
initial rating for his headache disability.  The RO 
originally granted service connection for the veteran's 
headache disability by way of a September 2003 rating 
decision.  Specifically, the veteran was service connected 
for recurrent headaches of muscle contraction, tensional type 
with migrainous component associated with otitis media and 
externa and cervical disc disease.  See report of August 2003 
VA neurological examiner.  

From April 14, 2003 to March 28, 2006, the veteran's headache 
disability was rated as noncompensable.  As of March 28, 
2006, this disability was increased to 10 percent disabling.  
His headache disability is currently rated in part by analogy 
to Diagnostic Code 8100, migraine.  38 C.F.R. § 4.124a.  A 
migrainous component was noted in the examination cited 
above.  The veteran disagrees with the ratings assigned 
throughout the entire appeal period.  

The Board finds that the veteran's headache disability should 
be increased for a separate period based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App at 126.  In 
essence, the Board is restaging the disability rating based 
on the medical evidence of record. 

Under Diagnostic Code 8100, a noncompensable rating for 
migraine is warranted with less frequent attacks.  A higher 
10 percent rating is in order for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum evaluation of 50 percent is awarded when 
migraine is characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a.  

Prior to September 7, 2004 (the date of a VA neurological 
examination), the veteran reported headaches every other day, 
with pressure and throbbing in the occipital region, mostly 
on the right side.  According to the August 2003 VA 
neurological examiner, the veteran reported that these 
headaches were non-prostrating in nature.  The veteran took 
Fioricet for treatment at that time.  VA treatment records 
from 1999 to 2003, and several VA examinations conducted at 
the time of the August 2003 examination also confirm the 
veteran's complaints regarding headaches.

Most significantly, however, prior to the September 2004 VA 
neurological examination, the veteran described his headaches 
as non-prostrating in nature  Thus, prior to September 7, 
2004, the overall disability picture does not warrant a 
compensable rating under Diagnostic Code 8100, as this 
diagnostic code specifically requires evidence of prostrating 
headaches for a higher 10 percent rating.  38 C.F.R. § 4.7

As of September 7, 2004, a higher 30 percent rating is 
warranted.  In this respect, the veteran indicated to the 
September 2004 neurological examiner that his headache 
disability has gradually worsened in time.  His headaches are 
now daily and constant.  In addition, they are prostrating.  
The prostrating nature of his headaches, according to the 
veteran, occurs three times a week.  The veteran took 
naproxen and Tylenol to relieve symptoms.  The veteran also 
continued to report headaches according to VA a treatment 
record dated in October 2005.  Notably, however, the veteran 
was still independent in all activities of daily life and 
self-care, according to both the September 2004 and March 
2006 VA neurological examiners.  

Therefore, although there is evidence consistent with a 
higher 30 percent rating due to prostrating headaches, the 
evidence of record as of September 7, 2004 and thereafter 
does not reflect an even higher 50 percent rating as no 
health care provider has indicated that the veteran's 
headaches are productive of severe economic adaptability.  
The veteran has been retired since 1997 related to other 
disabilities.  

In summary, prior to September 7, 2004, the Board concludes 
that the evidence does not support a compensable evaluation 
absent prostrating headaches.  38 C.F.R. § 4.3.  However, as 
of September 7, 2004, the Board concludes that the 
preponderance of the evidence supports a disability rating of 
30 percent, but no higher, due to evidence of prostrating 
headaches. Id.  

The final issue before the Board involves the veteran's claim 
of a compensable disability rating for his acquired 
psychiatric disorder.  Mental disorders are evaluated under 
the general rating formula for mental disorders, a specific 
rating formula presented under 38 C.F.R. § 4.130.  In 
addition, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.  

The evaluation of a mental disorder must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The veteran's current generalized anxiety disorder is rated 
as noncompensable under Diagnostic Code 9400.  38 C.F.R. 
§ 4.130.  The 0 percent evaluation is effective from April 
14, 2003, the date of receipt of the original claim for 
service connection.  The veteran was granted service 
connection for his psychiatric disability that developed 
secondary to difficulty coping with his service-connected 
disabilities.    

As provided by the VA Schedule for Rating Disabilities, a 
noncompensable (0 percent) evaluation is appropriate when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
or social functioning or to require continuous medication.  
38 C.F.R. § 4.130.    

A 10 percent evaluation is provided for an acquired 
psychiatric disorder that causes an occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent is appropriate when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  DSM-IV at 46-47.
  
The evidence of record is consistent with a higher 30 percent 
rating.  In making this determination, the Board has reviewed 
the veteran's personal statements, VA psychiatric examination 
reports dated in August 2003 and March 2006, and VA treatment 
records from 2003-2006, especially an April 2005 VA 
psychiatric progress note.   

Specifically, these records reflect that the veteran has been 
receiving mental health therapy due to difficulty coping with 
his service-connected medical conditions and related 
financial issues.  The veteran has been retired from his job 
as a farmer since 1997.  The veteran is married.  He lives 
with his spouse, but increasingly due to his psychiatric 
symptoms their relationship has deteriorated.  The medical 
evidence shows that the veteran exhibits anxiety, a 
constricted affect, irritability, social withdrawal, 
diminished insight, a depressed mood, minor sleep impairment, 
and forgetfulness when it comes to directions.  Nonetheless, 
his routine behavior, self-care, alertness, thought 
processes, and conversation are generally all normal.  If the 
veteran were not retired, the evidence implies that there 
would be some occupational impairment.  Significantly, his 
GAF scores have remained steady at 65, indicative of mild 
occupational and social impairment.  The March 2006 VA 
examiner opined that the veteran was experiencing moderate 
impairment due to his social difficulties and anxiety, 
providing evidence in support of this claim.      

Overall, the evidence is sufficient to warrant a 30 percent 
rating, even though several of the other criteria provided 
are not present.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (rating criteria provide guidance as to the severity 
of symptoms contemplated for each rating).

While a 30 percent evaluation is warranted here, a rating in 
excess of that amount is not justified.  The evidence does 
not demonstrate occupational and social impairment with 
reduced reliability and productivity.  In addition, there is 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech; no panic attacks more than once a week (no evidence 
of panic attacks at all); no difficulty in understanding 
complex commands (thought process was coherent and logical); 
no impairment of short and long-term memory (aside from 
occasional forgetfulness his memory was normal); only some 
impaired judgment; no impaired abstract thinking; and only 
limited disturbances of motivation and mood.  It is 
significant that there is no indication that the veteran has 
consistently taken any medication for his psychiatric 
disorder, even though in April 2005 it was recommended that 
the veteran start Wellbutrin.  
    
The Board finds that the VA examinations and post-service 
treatment records, overall, provide significant evidence 
against a higher rating, as the veteran is able to perform 
all the normal activities of daily living without assistance.    
  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an initial 30 percent 
disability rating, but no greater, for his generalized 
anxiety disorder.   38 C.F.R. § 4.3.  To that extent, the 
appeal is granted.

There is no evidence that the disabilities on appeal present 
such an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The standard for extra-schedular evaluation is quite high.  
In this regard, the evidence of record demonstrates that the 
veteran is 66 years old, has been retired from his work as a 
farmer since 1997, and his ability to work is adversely 
affected by many of his other service-connected and 
nonservice-connected conditions, but not solely the service-
connected conditions on appeal in the present case.  The 
veteran is adequately compensated for the disabilities on 
appeal by the regular rating schedule.  VAOPGCPREC 6-96.  See 
38 C.F.R. § 4.1 (disability ratings are based on the average 
impairment of earning capacity).   In any event, the veteran 
is currently receiving a 100 percent evaluation.     

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated April 2001 and July 
2003.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board also notes that three of the issues on appeal stem 
from an initial rating assignment.  In this regard, the Court 
has held that an appellant's filing of a notice of 
disagreement regarding an initial disability rating, such as 
the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.  In this 
case, in the rating decision on appeal, the veteran's 
original service connection claims for a psychiatric 
disorder, headaches, and a right ear scar were granted, and a 
disability rating and effective date assigned.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
Dingess at 490.  See also Dunlap v. Nicholson, No 03-320 
(U.S. Vet. App. March 22, 2007). 

The Board observes that the RO correctly issued both VCAA 
notice letters prior to both the February 2002 and September 
2003 adverse determinations on appeal.  Pelegrini, 18 Vet. 
App. at 120.  Thus, there is no timing error with regard to 
the  four original elements of VCAA notice.  

With regard to additional first element notice, March 2006 
and April 2007 correspondence from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Notably, the RO did not provide Dingess notice of 
the first element prior to the initial adjudications on 
appeal.  Pelegrini, 18 Vet. App. at 120.  It is important to 
note that the decision in Dingess was only recently issued by 
the Court.  Therefore, there was no basis for the VA to act 
in accordance with a Court decision that did not exist until 
March 2006.    
  
In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for Dingess notice has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  

Specifically, the veteran submitted private medical evidence 
and personal statements showing actual knowledge of the 
evidence required for his claims.  In addition, the actual 
notices provided by the VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  Overall, 
even though the VA, under Sanders, may have erred by relying 
on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  In fact, in July 2006, the veteran 
indicated he had no further evidence to submit.        
   
With respect to the duty to assist, the RO obtained service 
medical records (SMRs), relevant VA treatment records, and 
numerous VA examinations.  The veteran has not specifically 
authorized the release of any private medical evidence 
relevant to the claims.  The veteran cancelled the personal 
hearing that was scheduled for him.  In addition, in July 
2006, the veteran indicated he had no further medical 
evidence to provide.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  

An initial disability rating greater than 30 percent for a 
right ear scar is denied.  

Prior to September 7, 2004, an initial compensable disability 
rating is denied.  

As of September 7, 2004, an initial disability rating of 30 
percent for headaches is granted.  

An initial disability rating of 30 percent for generalized 
anxiety disorder is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


